          Case 1:14-cv-00851-JEB Document 96 Filed 03/25/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                           )
AMERICAN HOSPITAL ASSOCIATION, et al., )
                                           )
                      Plaintiffs,          )
                                           ) Civil Action No. 14-cv-00851 (JEB)
              v.                           )
                                           )
ALEX. M. AZAR, in his official capacity as )
Secretary of Health and Human Services,    )
                                           )
                      Defendant.           )
__________________________________________)


                              DEFENDANT’S STATUS REPORT

       Pursuant to the Court’s 2018 Order (ECF No. 89), the Secretary of Health and Human

Services (“HHS”) provides this status report to inform the Court that HHS remains on track to

meet the reduction targets set forth in the Court’s Order. Attached to this status report are

statistics concerning, inter alia, the backlog of appeals at the Office of Medicare Hearings and

Appeals (“OMHA”) as of the end of the first quarter of FY 2020. See Medicare Appeals

Dashboard, Exhibit 1. By the end of the first quarter of 2020, a total of

268,115 appeals remain pending at OMHA, which is a 37% reduction from the starting number

of appeals identified in the Court’s 2018 Order (426,594 appeals).

Dated: March 25, 2020                                 Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      JEAN LIN
                                                      Special Litigation Counsel
                                                      Federal Programs Branch

                                                      /s/ Nicholas Cartier
                                                      NICHOLAS CARTIER
 Of Counsel:                                          DC Bar # 495850
        Case 1:14-cv-00851-JEB Document 96 Filed 03/25/20 Page 2 of 2



ROBERT P. CHARROW                            Trial Attorney
General Counsel                              U.S. Department of Justice
JANICE L. HOFFMAN                            Civil Division, Federal Programs Branch
Associate General Counsel                    1100 L Street, NW
SUSAN MAXSON LYONS                           Washington, DC 20005
Deputy Associate General                     Telephone: (202) 616-8351
Counsel for Litigation                       Facsimile: (202) 616-8460
KIRSTEN FRIEDEL RODDY                        Nicholas.Cartier@usdoj.gov
Attorneys                                    Counsel for Defendant
United States Department of Health and
Human Services




                                         2
